Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 20, 2021

The Court of Appeals hereby passes the following order:

A21A0518. OMAR JONES v. THE STATE.

      Omar Jones pleaded guilty to armed robbery and other charges in February
2018. In August 2019, Jones filed two pro se motions – a “Motion for State to Turn
Over Name and Badge Number of Sworn Grand Jury Bailiff Who Handled Above
Indictment” (“motion to disclose”) and a motion to correct a void sentence. In
October 2019, the trial court entered a single order denying both motions. In
November 2019, Jones filed an application for discretionary review of the order in
this court and a direct appeal of the same order. We dismissed Jones’s application for
discretionary review for lack jurisdiction. See A20D0176 (dismissed Dec. 9, 2019).
We lack jurisdiction over this direct appeal.
      It is well settled that the denial of an application for discretionary appeal
constitutes a decision on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322
Ga. App. 666, 670 (4) (745 SE2d 846) (2013) (“[W]hen this Court examines a request
for a discretionary appeal, it acts in an error-correcting mode such that a denial of the
application is on the merits, and the order denying the application is res judicata with
respect to the substance of the requested review.”) (punctuation omitted). Thus, the
doctrine of res judicata bars this direct appeal from the same order. See Northwest
Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Based on the foregoing,
we lack jurisdiction over this appeal, and this direct appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/20/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.